DISMISS and Opinion Filed February 9, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00604-CV

         JEFFERY LEWIS AND ANETRIA ANDERSON, Appellants
                              V.
                   HAMPTON TERRACE, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02254-B

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      Appellants’ brief is past due. By post-card notice dated January 10, 2022, we
directed appellants to file, within ten days, both their brief and extension motion that
complies with Texas Rule of Appellate Procedure 10.5(b). See TEX. R. APP. P.
10.5(b). We cautioned appellants that failure to comply will result in dismissal of
the appeal without further notice. See id. 38.8(a)(1). As of today’s date, appellants
have not complied or otherwise communicated with the Court. Accordingly, we
dismiss the appeal for want of prosecution. See id.



                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE
210604F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

JEFFERY LEWIS AND ANETRIA                 On Appeal from the County Court at
ANDERSON, Appellants                      Law No. 2, Dallas County, Texas
                                          Trial Court Cause No. CC-21-02254-
No. 05-21-00604-CV        V.              B.
                                          Opinion delivered by Justice Partida-
HAMPTON TERRACE, Appellee                 Kipness. Justices Schenck and
                                          Osborne participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered February 9, 2022




                                    –2–